UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4328


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK JEROME BOYD, a/k/a LD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00072-MOC-1)


Submitted:   March 7, 2013                  Decided:   May 6, 2013


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Dennis M. Hart, Washington, D.C., for Appellant.         Anne M.
Tompkins, United States Attorney, William M. Miller, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick          Jerome    Boyd    appeals       his     240-month    sentence

following    his        guilty   plea        pursuant     to   a     plea    agreement    to

conspiracy to distribute and possess with intent to distribute

at least five kilograms of cocaine and at least fifty grams of

cocaine     base,       in     violation       of    21    U.S.C.A.         § 841(b)(1)(A)

(West 2006    &     Supp.      2012)    and     21   U.S.C.        § 846    (2006).      The

Government      argues        that     Boyd’s       appeal     of     his    sentence     is

foreclosed by the waiver of appeal rights in his plea agreement.

We dismiss in part and affirm in part.

            A criminal defendant may waive the right to appeal if

that   waiver      is    knowing       and    intelligent.            United    States    v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                              Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during a plea colloquy performed

in accordance with Fed. R. Crim. P. 11, the waiver is both valid

and enforceable.             United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).             Whether a defendant validly waived his right

to appeal is a question of law this court reviews de novo.

United    States    v.       Blick,    408    F.3d    162,     168    (4th     Cir.   2005).

Where the Government seeks to enforce an appeal waiver and there

is no claim that it breached its obligations under the plea

agreement, we will enforce the waiver if the record establishes

that (1) the defendant knowingly and intelligently agreed to

                                               2
waive the right to appeal; and (2) the issue being appealed is

within the scope of the waiver.            Id. at 168 & n.5.

            Upon review of the record and the parties’ briefs, we

conclude that Boyd knowingly and voluntarily waived the right to

appeal   his     240-month     sentence.        Accordingly,      we     dismiss    the

portion of Boyd’s appeal challenging his sentence under United

States     v.    Simmons,    649   F.3d       237,    241-47     (4th    Cir.     2011)

(en banc).

            Boyd also challenges his sentence on the basis that

trial counsel rendered ineffective assistance at the sentencing

hearing.        Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.                 United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                 Rather, to allow for adequate

development of the record, a defendant must bring his claims in

a   28   U.S.C.A.     § 2255    (West     Supp.      2012)    motion.       Id.      An

exception       exists,     however,      where      the     record      conclusively

establishes        ineffective      assistance.              United      States      v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                     After review of

the record, we find no conclusive evidence that trial counsel

rendered    ineffective      assistance,       and    we     therefore    decline    to

consider this claim on direct appeal.

            Accordingly, we dismiss the appeal in part and affirm

the district court’s judgment in part.                 We deny the Government’s

motion to strike a portion of the joint appendix.                         We dispense

                                          3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                     4